DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities: line 4: insert --to-- after “connected”.  Appropriate correction is required.
Specification
The disclosure is objected to because of the following informalities: pg.8, line 3 recites “moist” and this should be changed to “moisture”, pg.9, line 2 recites “moist” and this should be changed to “moisture”, pg.10, there should be a period and not a comma at the end of line 12, pg.11, line 9 recites “moist” and this should be changed to “moisture”, and pg.13, line 8 recites “breath” and this should be changed to “breathe”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Shibata et al. (U.S. 2012/0180800) in view of Conlon (U.S. 2016/0015098). Shibata discloses the invention substantially as claimed. Shibata teaches a face mask 1, comprising a main member 10 and a plurality of fastening elements (ear straps 20), respectively connected to two lateral sides of the main member, wherein the main member comprises a first ventilatory layer 11 (par.22 discloses the outer layer sheet 11 is increased in air permeability so that ease of breathing of the wearer is increased), a first electrostatic layer (par.44 discloses the composite sheet 14,15 is subjected to electret treatment by using a conventional electret apparatus and a charged composite fiber sheet is formed) circumferentially joined to an outer side of the first ventilatory layer, forming a first space in-between, a second electrostatic layer 15 circumferentially joined to an outer side of the first layer, forming a second space in-between and a second ventilatory layer 12 (par.34 discloses inner layer sheet 12 is increased in air permeability so that ease of breathing is increased) circumferentially joined to an outer side of the second layer, forming a third space in-between. Paragraph 68 discloses the intermediate sheet 13 (formed by combined first and second electrostatic layers 14,15) has a basis weight of 18 g/m2 as an example and this value falls within the claimed range.  Paragraph 119 discloses the first and second electrostatic layers 11,12 are made of melt-blown non-woven cloth (disclosed as spunbond nonwoven fabric sheet manufactured by a spunbonding method). Paragraph 37 discloses the second layer 15 has a larger fiber diameter than the first layer 14. Shibata teaches the ventilatory layers 11,12 have a basis weight between 15g/m2 and 50 g/m2 (disclosed as 32 g/m2  in par. 49). For claim 8, Shibata doesn’t explicitly teach the first ventilatory layer 11 has a basis weight between 17 g/m2 and 30 g/m2. However, Shibata teaches a basis weight of 32 g/m2 and therefore teaches the general conditions of the claimed basis weight. The basis weight affects the mechanical strength and/or liquid/vapor permeability such that the basis weight is considered as a results effective variable and a basis weight of 32 g/m2 is considered as touching the upper boundary of the claimed range such that one of ordinary skill could have modified Shibata’s teaching to provide a basis weight of 32 g/m2 to result in a ventilatory layer having similar properties to one with a basis weight of 30 g/m2. Shibata doesn’t teach the first electrostatic layer and second electrostatic layer have different densities. Conlon teaches that greater diameter and density of fibers provide for less fiber surface area and thereby less space between fibers through which gaseous particles may pass.  According to this teaching of Conlon, one of ordinary skill could have recognized that modifying the first and second electrostatic layers to have different densities would affect their permeability to gaseous particles. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Shibata to form the first and second electrostatic layers with different densities to achieve a desired permeability to gaseous particles for the face mask.  
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Shibata in view of Conlon as applied to claim 1 above, and further in view of Spence et al. (U.S. 2006/0130841). Shibata discloses the invention substantially as claimed. However, Shibata doesn’t teach the main member comprises at least one fastening strip disposed along a lateral edge of the main member, and each fastening element’s two ends are connected the at least one fastening strip or the main member further comprises a clipping element along an upper edge of the main member.  Spence teaches a face mask 10 with a main member 12 including at least one fastening strip 38,40 disposed along a lateral edge of the main member, and the fastening strip 38,40 forming fastening elements 48 and the main member 12 further comprising a clipping element 46 along an upper edge of the main member.  Spence doesn’t teach each fastening elements’s two ends are connected the at least one fastening strip in that the strip appears to be continuous with fastening element 48. However, this is considered as an obvious modification wherein the fastening elements may be separately secured to the respective fastening strip as an alternative process step of making the face mask. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Shibata’s face mask to provide the main member with at least one fastening strip disposed along a lateral edge of the main member, and each fastening element’s two ends are connected the at least one fastening strip or the main member further comprising a clipping element along an upper edge of the main member in that Spence teaches the clipping member functions as an anti-fog strip for sealing the top edge of the face mask to the face of the user and the fastening strip and fastening element are equivalent securing means for retaining the face mask to the wearer’s face and head. 
Conclusion
Any inquiry concerning this communication or earlier communications should be directed to Primary Examiner Katherine Moran at (571) 272-4990 (phone) and/or (571) 273-4990 (fax). Please note that internet communication (i.e. email) requires submission of an Authorization for Internet Communications form (PTO/SB/439).  The examiner can be reached on Monday-Thursday from 9:00 am to 6:00 pm, and alternating Fridays.If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Khoa Huynh, may be reached at (571) 272-4888. The official and after final fax number for the organization where this application is assigned is (571) 273-8300. General information regarding this application and 
questions directed to matters of form and procedures may be directed to the PTO Contact 

Center/Inventors Assistance Center at (800) 786-9199/571-272-1000. Information regarding the status 

of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. 

Status information for published applications may be obtained from either Private PAIR or Public PAIR. 

Status information for unpublished applications is available through Private PAIR only. For questions on 

access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

free).
	
	/KATHERINE M MORAN/               Primary Examiner, Art Unit 3732